283 S.W.2d 946 (1955)
William Ray BOBBITT, Appellant,
v.
The STATE of Texas, Appellee.
No. 27816.
Court of Criminal Appeals of Texas.
November 16, 1955.
Howze & Howze, By John Howze, Monahans, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The conviction is for driving a motor vehicle upon a public road while intoxicated; the punishment, 15 days in jail and a fine of $50.
The appeal comes to this Court upon an agreed narrative statement of the facts deemed pertinent to the one issue presented, namely the overruling of defendant's motion for mistrial because of certain comments of the County Attorney during the trial which are claimed to constitute reversible error.
We are at the outset confronted with the problem of whether the question is raised *947 in a manner which authorizes this Court to consider it.
There are no bills of exception, and the statement of facts is not in question and answer form, the matter relied upon as an informal bill being also in narrative form.
Such a bill is not authorized by Art. 759a, V.A.C.C.P., nor elsewhere in our Code of Criminal Procedure, and cannot be considered. Redding v. State, Tex.Cr.App., 274 S.W.2d 712.
In the absence of a statement of facts purporting to contain all of the evidence admitted at the trial, the question of the sufficiency of the evidence to sustain the conviction is not before us.
The judgment is affirmed.